Citation Nr: 0600560	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tongue cancer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1963 to June 
1967.
 
The issue of entitlement to service connection for tongue 
cancer comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2004, a statement of the 
case was issued in September 2004, and a substantive appeal 
was received in November 2004.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for skin cancer comes before the Board of 
Veterans' Appeals (Board) in connection with an April 2004 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  As more particularly explained in 
the remand section of this decision, a notice of disagreement 
was filed in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2004, the veteran sought to reopen his claim for 
entitlement to service connection for skin cancer.  In April 
2004, the RO denied service connection for skin cancer 
stating that there was no new and material evidence 
submitted.  The veteran filed a statement in May 2004 
referencing the April 2004 rating decision and indicating 
that if his case was not reopened, he wanted it to go before 
a Decision Review Officer.  Further, the April 2004 rating 
decision only adjudicated one issue so there was no need for 
further clarification as to the issue being addressed in the 
veteran's statement.  The Board finds that the veteran's May 
2004 statement is a timely notice of disagreement pursuant to 
38 C.F.R. § 20.201.  It appears that the RO did not issue a 
statement of the case with respect to this issue.  The United 
States Court of Appeals for Veterans Claims has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet.App. 238 (1999).

The veteran is also seeking entitlement to service connection 
for tongue cancer, due to exposure to herbicides while in 
Vietnam.  This issue is properly in full appellate status at 
this time.  A September 2003 statement from a VA medical 
doctor is to the effect that the veteran had a carcinoma at 
the base of the tongue with metastasis to regional lymph 
nodes.  The VA physician further stated that this is an upper 
aerodigestive cancer and as such it is not unreasonable to 
make a connection between the cancer and Agent Orange 
exposure.  The examiner also noted that the veteran had never 
smoked and suggested that this strengthened the likelihood of 
an Agent Orange etiology.  In light of this medical 
statement, the Board finds that a medical opinion is 
necessary to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the skin cancer issue, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case.  The veteran and 
his representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.

2.  With regard to the tongue cancer 
issue, the RO should arrange for a 
medical examination and review of the 
veteran's claims file by an appropriate 
VA medical doctor.  The examiner should 
review the entire claims file, to include 
all medical records associated with the 
medical treatment rendered by VA in 
conjunction with the veteran's tongue 
cancer.  The VA medical doctor is 
requested to respond to the following:

     (a) Is the veteran's tongue cancer a 
cancer of the lung, bronchus, larynx, or 
trachea?

     (b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's tongue cancer is 
causally related to service, including 
exposure to herbicides?

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted with regard to all issues 
which may properly be in appellate status 
at that time.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


